Title: To George Washington from Robert Morris, 10 September 1781
From: Morris, Robert
To: Washington, George


                  Dear Sir
                     
                     Office of Finance September 10th 1781
                  
                  The sole intent of the present is to acknowledge the receipt of your two Letters of the 7th Instant that which related to the Months pay you woud see was answered by the Steps previously taken but I am a good deal disappointed and put to inconvenience by the Money at Elk falling short of the object which obliges me to send Money thither that was absolutely necessary to fulfill my engagements here I must struggle thro these difficulties, but the doing so requires that attention and time which ought to be bestowed upon greater objects.
                  The letter respecting the Criminal was too late, the poor Fellow was gone.  I am sorry for it, and remain Your Excellency’s Most Obedient humble Servant
                  
                     Robt Morris
                  
               